DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 7, 8, 11, 12, 14, 18 and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2017/0188129 (published 29 June 2017) (“Sindia”).1
Claim 1 is drawn to “a voice input/output apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Tong reference.
Claim 1
The Tong Reference
[Claim 1] A voice input/output apparatus comprising:
The Tong reference describes active noise control headphones 100 capable of recording and playing voice signals. Tong at Abs., ¶ 23, FIG.1. Some embodiments include headphones worn over the ears and some embodiments include headphones worn in the ear canals as earbuds. Id.
a noise acquirer that acquires external noise arriving from the outside of the user;
An external microphone 107 is located outside a user’s ear canal. Id. Microphone 107 acts as a feed forward microphone that records ambient sound, which may include conversational speech and ambient noise. Id. at ¶ 25.
a voice output unit that accepts an input of a voice signal and outputs a voice to an ear canal of the user;
A speaker 104 receives and outputs an audio source 206 voice signal to the user’s ear canal. Id. at ¶ 24.
a main voice acquirer that acquires a mixed voice, in which the external noise, the output voice, and a main voice of the user transmitted from a vocal cord of the user through the ear canal are mixed, and outputs a mixed voice signal; and
An internal microphone 103 acts as a feedback microphone by recording sounds within the ear, or ear canal. Id. Those sounds will inherently include echo sounds outputs by speaker 104, ambient sounds that leak through the seal between the headphones and the ear and own voice generated by the user’s vocal cords and passed to the ear canal. Id.; Cf. Boillot at ¶¶ 3, 4.
a noise canceler that processes the mixed voice signal using a noise signal based on the external noise.
A feedforward active noise controller (ANC) with a filter 403 creates a noise cancellation signal from the noise signal recorded by external microphone 107. Id. at ¶ 33, FIG.4. An adder 209 combines the noise cancellation signal with an echo reduced feedback signal from internal microphone 103, an audio source voice signal 206 and a talk-through signal from talk-through filter 404. Id. at ¶¶ 33–37, FIG.4.

Table 1
For the foregoing reasons, the Tong reference anticipates all limitations of the claim.
Claim 7 depends on claim 14 and further requires the following:
“wherein the noise canceler performs, using the external noise acquired by the noise acquirer, noise cancellation processing on the mixed voice signal on which echo cancellation processing has been performed in the echo canceler.”
Tong’s headphones 100 include an acoustic echo canceller (AEC) that includes an echo cancellation filter 202 and adder 203. Tong at ¶¶ 33–38, FIG.4. Filter 202 filters a voice signal from an audio source 206 to produce an echo cancellation signal that is combined in adder 203 with a mixed voice signal produced by internal microphone 103. Id. The resulting echo reduced signal is further subjected to noise cancellation. Id. In particular, ANC filter 403 and adder 209 cancel noise in the echo reduced signal based on the noise signal from external microphone 107. Id. For the foregoing reasons, the Tong reference anticipates all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“further comprising a sound insulator that limits an intrusion route of the external noise to the main voice acquirer.”
Tong’s headphones 100 are designed to be worn on the head, either over or in a user’s ear, for example, as an earbud that is plugged into the ear canal. Tong at ¶ 23, FIG.1. In other words, headphones 100 inherently insulate the ear canal from the ambient by covering or plugging the canal. See id. One of ordinary skill in the art would have further understood that Tong’s design presumes insulation between external microphone 107 and internal microphone 103 since microphones are described as recording external sounds and internal sounds. Id. at ¶¶ 24, 25. And one of ordinary skill would have recognized that Tong does not absolutely require an active feedback/leakage controller to manage the acoustic path between loudspeaker 102 and external microphone 107, again indicating that the path is sealed by insulation—namely, the headphone structure. See id. at FIG.4. For the foregoing reasons, the Tong reference anticipates all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“further comprising an echo canceler that processes the mixed voice signal using the voice signal.”
Tong’s headphones 100 include an echo cancellation filter 202. Tong at ¶¶ 33–38, FIG.4. Filter 202 filters a voice signal from an audio source 206 to produce an echo cancellation signal that is combined 203 with a mixed voice signal produced by internal microphone 103. Id. For the foregoing reasons, the Tong reference anticipates all limitations of the claim.
Claim 11 is drawn to “a hearing aid.” The following table illustrates the correspondence between the claimed apparatus and the Tong reference.
Claim 11
The Tong Reference
“[Claim 11] (Currently Amended) A hearing aid comprising:
The Tong reference describes active noise control headphones 100 capable of recording and playing voice signals. Tong at Abs., ¶ 23, FIG.1. Some embodiments include headphones worn over the ears and some embodiments include headphones worn in the ear canals as earbuds. Id.
“a noise acquirer that is arranged toward an outside of a body of a user;
An external microphone 107 is located outside a user’s ear canal. Id. Microphone 107 acts as a feed forward microphone that records ambient sound, which may include conversational speech and ambient noise. Id. at ¶ 25.
“a voice output unit that accepts an input of a voice signal and outputs a voice to an ear canal of the user;
A speaker 104 receives and outputs an audio source 206 voice signal to the user’s ear canal. Id. at ¶ 24.
“a main voice acquirer that acquires a mixed voice, in which the external noise, the output voice, and a main voice of the user transmitted from a vocal cord of the user through the ear canal are mixed, and outputs a mixed voice signal; and
An internal microphone 103 acts as a feedback microphone by recording sounds within the ear, or ear canal. Id. Those sounds will inherently include echo sounds outputs by speaker 104, ambient sounds that leak through the seal between the headphones and the ear and own voice generated by the user’s vocal cords and passed to the ear canal. Id.; Cf. Boillot at ¶¶ 3, 4.
“a noise canceler that processes the mixed voice signal using a noise signal based on the external noise.
A feedforward active noise controller (ANC) with a filter 403 creates a noise cancellation signal from the noise signal recorded by external microphone 107. Id. at ¶ 33, FIG.4. An adder 209 combines the noise cancellation signal with an echo reduced feedback signal from internal microphone 103, an audio source voice signal 206 and a talk-through signal from talk-through filter 404. Id. at ¶¶ 33–37, FIG.4.

Table 2
For the foregoing reasons, the Tong reference anticipates all limitations of the claim.
Claim 17 depends on claim 11 and further requires the following:
further comprising an echo canceler that processes the mixed voice signal using the voice signal.
Tong’s headphones 100 include an echo cancellation filter 202. Tong at ¶¶ 33–38, FIG.4. Filter 202 filters a voice signal from an audio source 206 to produce an echo cancellation signal that is combined 203 with a mixed voice signal produced by internal microphone 103. Id. For the foregoing reasons, the Tong reference anticipates all limitations of the claim.
Claim 18 depends on claim 11 and further requires the following:
further comprising an amplifier that amplifies the voice signal to be input to the voice output unit.
Tong includes a DAC 201 that takes a low-voltage digital signal and converts it into an analog signal of sufficient power to drive speaker 104. Tong at ¶ 27, FIG.4. For the foregoing reasons, the Tong reference anticipates all limitations of the claim.
Claim 12 is drawn to “a voice input/output method.” The following table illustrates the correspondence between the claimed apparatus and the Tong reference.
Claim 12
The Tong Reference
“[Claim 12] (Currently Amended) A voice input/output method comprising:
The Tong reference describes active noise control headphones 100 that perform a method of recording, processing and playing voice signals. Tong at Abs., ¶ 23, FIG.1. Some embodiments include headphones worn over the ears and some embodiments include headphones worn in the ear canals as earbuds. Id.
“acquiring external noise arriving from an outside of a user;
An external microphone 107 is located outside a user’s ear canal. Id. Microphone 107 acts as a feed forward microphone that records ambient sound, which may include conversational speech and ambient noise. Id. at ¶ 25.
“accepting an input of a voice signal and outputting a voice to an ear canal of the user;
A speaker 104 receives and outputs an audio source 206 voice signal to the user’s ear canal. Id. at ¶ 24.
“acquiring a mixed voice, in which the external noise, the output voice, and a main voice of the user transmitted from a vocal cord of the user through the ear canal are mixed, and outputting a mixed voice signal; and
An internal microphone 103 acts as a feedback microphone by recording sounds within the ear, or ear canal. Id. Those sounds will inherently include echo sounds outputs by speaker 104, ambient sounds that leak through the seal between the headphones and the ear and own voice generated by the user’s vocal cords and passed to the ear canal. Id.; Cf. Boillot at ¶¶ 3, 4.
“performing noise cancellation by processing the mixed voice signal using a noise signal based on the external noise.”
A feedforward active noise controller (ANC) with a filter 403 creates a noise cancellation signal from the noise signal recorded by external microphone 107. Id. at ¶ 33, FIG.4. An adder 209 combines the noise cancellation signal with an echo reduced feedback signal from internal microphone 103, an audio source voice signal 206 and a talk-through signal from talk-through filter 404. Id. at ¶¶ 33–37, FIG.4.

Table 3
For the foregoing reasons, the Tong reference anticipates all limitations of the claim.
Claim 19 depends on claim 12 and further requires the following:
further comprising performing echo cancellation by processing the mixed voice signal using the voice signal.
Tong’s headphones 100 include an echo cancellation filter 202. Tong at ¶¶ 33–38, FIG.4. Filter 202 filters a voice signal from an audio source 206 to produce an echo cancellation signal that is combined 203 with a mixed voice signal produced by internal microphone 103. Id. For the foregoing reasons, the Tong reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Tong and US Patent Application Publication 2021/0006900 (effectively filed 19 March 2018) (“Ohashi”).
Claims 3–6 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Tong and US Patent Application Publication 2019/0259381 (effectively filed 14 February 2018) (“Ebenezer”).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Tong and US Patent Application Publication 2020/0177995 (effectively filed 03 December 2018) (“Montreevat”).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Tong and Boillot.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Tong; US Patent 9,716,529 (patented 25 July 2017) (“Dai”) and US Patent Application Publication 2004/0071284 (published 15 April 2004) (“Abutalebi”).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Tong and US Patent Application Publication 2019/0394576 (published 26 December 2019) (“Petersen”).
Claim 2 depends on claim 14 and further requires the following:
“wherein the echo canceler performs echo cancellation processing on the mixed voice signal on which noise cancellation processing has been performed in the noise canceler.”
Tong’s headphones 100 include an acoustic echo canceller (AEC) that includes an echo cancellation filter 202 and adder 203. Tong at ¶¶ 33–38, FIG.4. Filter 202 filters a voice signal from an audio source 206 to produce an echo cancellation signal that is combined in adder 203 with a mixed voice signal produced by internal microphone 103. Id. The resulting echo reduced signal is further subjected to noise cancellation. Id. In particular, ANC filter 403 and adder 209 cancel noise in the echo reduced signal based on the noise signal from external microphone 107. Id.
Tong’s headphones 100 differs from the claimed apparatus because the headphones perform AEC before ANC. The Ohashi reference, however, teaches and suggests that ANC and AEC may be performed in either order. Ohashi at ¶¶ 88 et seq., 130–132, FIGs.5, 6. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Tong’s headphones 100 to apply ANC to the output of internal microphone 103 prior to processing by AEC filter 202 and adder 203. For the foregoing reasons, the combination of the Tong and the Ohashi references makes obvious all limitations of the claim.
Claim 3 depends on claim 14 and further requires the following:
“wherein the noise canceler performs noise cancellation processing using a first adaptive filter, the echo canceler performs echo cancellation processing using a second adaptive filter,
“the second adaptive filter is not updated when the first adaptive filter is updated, and the first adaptive filter is not updated when the second adaptive filter is updated.”
Claim 4 depends on claim 3 and further requires the following:
“wherein the noise canceler updates the first adaptive filter at a timing at which the main voice acquirer does not acquire the main voice and the voice output unit is not outputting the voice.”
Claim 6 depends on claim 4 and further requires the following:
“wherein the noise canceler and the echo canceler do not update the first adaptive filter and the second adaptive filter at a timing at which the main voice acquirer acquires the main voice and the voice output unit is outputting the voice.”
Claim 5 depends on claim 3 and further requires the following:
“wherein the echo canceler updates the second adaptive filter at a timing at which the voice output unit is outputting the voice.”
Claim 20 depends on claim 5 and further requires the following:
“wherein the noise canceler and the echo canceler do not update the first adaptive filter and the second adaptive filter at a timing at which the main voice acquirer acquires the main voice and the voice output unit is outputting the voice.”
Tong describes implementing its filters, such as filters 202, 204, 403, 404 as static or adaptive filters. Tong at ¶¶ 29, 30, FIGs.3, 4. Tong does not describe any conditions relating to when any of the filters are updated.
One of ordinary skill in the art of adaptive signal processing at the time of filing would have been aware of several conditions, or constraints, relating to updating AEC and ANC. Concerning AEC and ANC, the Tong reference describes adaptively updating filters by comparing the reference signal                         
                            x
                            
                                
                                    n
                                
                            
                        
                     to the residual, or error, signal                         
                            e
                            (
                            n
                            )
                        
                    . Tong at ¶¶ 29, 30, FIGs.3, 4. The resulting cancellation signal                         
                            y
                            
                                
                                    n
                                
                            
                        
                     is then combined with an input signal to produce error signal                         
                            e
                            (
                            n
                            )
                        
                    . Id.
The Boillot reference teaches that such an adaptive update process, when applied to an in-ear AEC, may diverge if adaptation is carried out in the presence of near-end voice—namely, the user’s own voice. See Boillot at ¶¶ 60–64, FIG.7. Boillot avoids this problem by detecting a user’s own voice and freezing the AEC when the user’s own voice is detected. Id. For example, a voice activity detector 306 monitors signals from an internal microphone and an external microphone to detect voice activity. Id.
Moreover, the Ebenezer reference includes similar teachings relating to ANC. Ebenezer at ¶¶ 44, 49, 53, 55, FIG.6. Ebenezer, for example, updates a background/ambient noise estimate only in the absence of a desired voice signal detected by a voice activity detector Id.
One of ordinary skill in the art at the time of the invention would have understood from these various prior art teachings the importance of constraining AEC and ANC adaptation based on conditions involving the presence of voice signals. Boillot suggests detecting voice activity in order to limit echo adaptation to periods including just an echo signal. Ebenezer, on the other hand, suggests detecting voice activity in order to limit noise adaptation to periods including just a noise signal. Taken together, Tong, Boillot and Ebenezer would have reasonably suggested modifying Tong’s headphones 100 to control AEC and ANC adaptation based on signal conditions. The resulting headphones 100 would update echo estimates only when the echo signal is present (i.e., speaker 104 outputs voice, creating an echo, but there is no own voice at 103 and no ambient noise at 107, like another talker) and would update noise estimates only when the ambient noise signal is present (i.e., when there is no echo or own voice at 103). In this way, headphones 100 would update the AEC and ANC only at different times. For the foregoing reasons, the combination of the Tong, the Boillot and the Ebenezer references makes obvious all limitations of the claims.
Claim 9 depends on claim 14 and further requires the following:
“further comprising an attachment and detachment detector that detects attachment and detachment of the voice input/output apparatus,
“wherein the noise canceler performs noise cancellation processing using a first adaptive filter, and the echo canceler performs echo cancellation processing using a second adaptive filter, and
“when the attachment and detachment detector has detected attachment of the voice input/output apparatus, at least one of the first adaptive filter and the second adaptive filter is updated.”
Tong describes implementing its filters, such as filters 202, 204, 403, 404 as static or adaptive filters. Tong at ¶¶ 29, 30, FIGs.3, 4. Tong, however, does not describe the claimed attachment/detachment detector and updating filters when the detector detects attachment of headphones 100 to a user’s ear.
The Montreevat reference teaches and suggests including an in-ear detector 280 within a pair of headphones, or earbuds. Montreevat at ¶¶ 2. According to Montreevat, a detector 280 detects when the headphones are in the ear. Id. at ¶¶ 24–28, FIG.2. Montreevat teaches controlling the power mode of the headphones in response to the detector’s monitoring. Id. For example, when detector 280 detects that headphones have been placed on/in the ear, a power management module 262 changes the headphones power mode from a low-power, or sleep mode, to a high-power mode. Id. On the other hand, when detector 280 detects that the headphones have been removed, power management module 262 puts the headphones into a low power mode to conserve battery power. Id. This teaching would have reasonably suggested modifying Tong’s headphones 100 to include a similar detector and power management module. One of ordinary skill would have configured the detector to detect when headphones 100 are on/in the user’s ear and configured the power management module to switch headphones between a low-power mode and a high-power mode. When the headphones 100 are in the ear, the power management module would switch headphones 100 into a high-power mode that would support the full functionality of headphones 100, including the adaptive processing described by Tong. One of ordinary skill in the art, however, would have configured the low-power mode to disable such adaptive processing in order to preserve battery power when the user is not wearing the device and benefitting from noise and echo cancellation. See Montreevat at ¶¶ 3, 28. For the foregoing reasons, the combination of the Tong and the Montreevat references makes obvious all limitations of the claim.
Claim 10 depends on claim 14 and further requires the following:
“further comprising a communication unit that transmits the mixed voice signal processed by both the noise canceler and the echo canceler.”
Both Tong and Boillot are drawn to the field of headphones, and the like. The Boillot reference teaches that an earpiece, like Tong’s earbud, may have an internally located microphone that will record a user’s own voice. Boillot at ¶¶ 3, 4. Boillot takes advantage of this feature and uses the output of an in-ear AEC, like Tong’s AEC, to produce a replica of the user’s own voice. Id. at ¶¶ 9, 13, 28, 38, 44, FIG.3. Boillot further teaches including a communication unit in the earbud to transmit the user’s own voice based on the replica output by the AEC. Id. This would have reasonably suggested to one of ordinary skill in the art modifying Tong’s headphones 100 to include a communication unit and to transmit a user’s own voice generated by cancelling echo from the signal recorded by internal microphone 103. Moreover, one of ordinary skill in the art would have understood that the user’s own voice signal may be further improved by using ANC filter 403 and adder 209 to remove ambient noise that leaks into the ear canal prior to transmission. For the foregoing reasons, the combination of the Tong and the Boillot references makes obvious all limitations of the claim.
Claim 15 depends on claim 14 and further requires the following:
“wherein the noise canceler performs noise cancellation processing using a first adaptive filter, and the echo canceler performs echo cancellation processing using a second adaptive filter, and
“further comprising a controller that controls an update amount of a coefficient of the first adaptive filter and an update amount of a coefficient of the second adaptive filter in dependence on a signal to noise ratio.”
Tong describes implementing its filters, such as filters 202, 204, 403, 404 as static or adaptive filters. Tong at ¶¶ 29, 30, FIGs.3, 4. Tong further describes updating the filters based on a step size                         
                            μ
                        
                     that is based on                         
                            
                                
                                    P
                                
                                
                                    i
                                    n
                                
                            
                        
                    , the input power of audio source signal                         
                            x
                            (
                            n
                            )
                        
                    . Id. Tong does not describe adjusting                         
                            μ
                        
                     based on an SNR value.
The Dai reference, like Tong, is drawn to removing both echo and noise in a signal. Dai at Abs., col. 1 l. 60 to col. 2 l. 44. Dai includes an echo canceller and an equalizer that includes a notch filter for removing narrowband noise. Id. Dai teaches monitoring the SNR of the receive channel Rx. Id. at col. 11 ll. 25–35. When the SNR is high, Dai increases the rate of echo adaptation and slows the rate of notch filter adaptation. Id. When the SNR is low, Dai increases the rate of notch filter adaptation and slows the rate of echo adaptation. Id. Dai teaches that this approach quickens the system response to noise and reduces the impact the noise has on the echo processing loop. Id. at col. 7 ll. 23–62. These teachings, read in the context of Tong, would have reasonably suggested modifying Tong to similarly track SNR. The echo filter would be updated quickly when the echo signal-to-canal noise ratio is high and would be updated slowly when the ratio is low. Cf. Abutalebi at ¶¶ 84–88, FIG.14. Conversely, the noise filters would be updated quickly when the ratio is low in order to quickly adapt to and reduce noise, but would be updated slowly when the ratio is high to allow for focused echo adaptation. For the foregoing reasons, the combination of the Tong, the Dai and the Abutalebi references makes obvious all limitations of the claim.
Claim 16 depends on claim 14 and further requires the following:
“further comprising a sound leakage canceler that performs cancellation processing for cancelling a sound leakage mixed in the external noise using the voice signal.”
The Petersen reference teaches that an in-ear hearing device is limited in its ability to amplify ambient signals by its loop gain—the gain between the in-ear receiver and the external microphone. Petersen at ¶ 1. Petersen teaches including a feedback canceller to reduce the loop gain and allow for increased amplification in the presence of acoustical leakage between the receiver and microphone. Id. at ¶¶ 105, 109, 129, 134, FIG.3. This would have reasonably suggested similarly including a feedback, or leakage, canceller in Tong’s headphones 100. As suggested by Petersen, the leakage canceller would filter the voice output reproduced by speaker 104 and apply the filtered signal to ambient noise signals recorded by external microphone 107. For the foregoing reasons, the combination of the Tong and the Petersen references makes obvious all limitations of the claim.
Summary
Claims 1–12 and 14–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

12/3/2022


    
        
            
    

    
        1 The anticipation rejection also cites US Patent Application Publication 2009/0034765 (published 05 February 2009) (“Boillot”) to support an inherent feature of the Tong reference.